Exhibit 10.2
(EATON LOGO) [l35296al3529600.gif]
January 28, 2009
Eaton Corporation
Eaton Center
1111 Superior Avenue
Cleveland, Ohio 44114
Award of Restricted Shares Under the Eaton Corporation 2008 Stock Plan
Eaton Corporation (the “Company”) has awarded you a number of restricted Common
Shares of the Company effective as of February 24, 2009 (the “Effective Date”)
under the terms and conditions of the Company’s 2008 Stock Plan (the “Plan”).
Information concerning the number of restricted shares awarded to you (the
“Award”) is available online through the Eaton Service Center at Fidelity which
may be accessed through the Company’s website. You are required to accept the
Award online at the Eaton Service Center at Fidelity. By so accepting the Award
you acknowledge and agree as follows:
     1. Acceptance. You accept the Award on the terms and conditions provided in
the Plan and this Award Agreement.
     2. Restricted Shares. You acknowledge that, as of the Effective Date, this
Award has been granted to you, contingent on the occurrence of any one of the
following vesting events:

  a.   you leave service on the Company’s Board of Directors (the “Board”)
following two (2) years of continuous service as a member of the Board; or    
b.   your service on the Board ends due to your death or disability at any time
following the Effective Date; or     c.   you retire from the Board after
attaining the mandatory Board retirement date at any time following the
Effective Date; or     d.   upon a Change of Control of the Company at any time
following the Effective Date.

Upon the occurrence of any one of the above events, all of the restricted shares
which are the subject of the Award (the “Restricted Shares”) shall immediately
vest and become non-forfeitable.

 



--------------------------------------------------------------------------------



 



If the Restricted Shares are forfeited for any reason, you will surrender to the
Company any certificates which you then hold evidencing such shares. You
understand that you will not be entitled to any payment in respect of the
Restricted Shares so forfeited.
     3. Transferability. Until the possibility of forfeiture lapses with respect
to any of the Restricted Shares and the Restricted Shares vest, those shares
shall be non-transferable. You agree not to make, or attempt to make, any sale,
assignment, transfer or pledge of any of the Restricted Shares prior to the date
on which the possibility of forfeiture with respect to such shares lapses and
the shares vest. Notwithstanding the foregoing provisions of this Paragraph 3,
you are permitted to designate one or more primary and contingent beneficiaries
to whom the restricted Shares will be transferred in the event of your death.
The process for designating such beneficiaries is available through the Eaton
Service Center at Fidelity.
     4. Legends, Possession and Reorganization. You acknowledge that the
certificates for the Restricted Shares will bear a legend referring to this
Agreement and to the restrictions contained herein. You further acknowledge that
the Company may elect to retain those certificates in its possession as a means
of enforcing these restrictions. In the event of a reorganization, merger,
consolidation, reclassification, recapitalization, combination or exchange of
shares, stock split, stock dividend, rights offering or other event affecting
the Company’s Common Shares, the number and class of the Restricted Shares shall
be equitably adjusted so as to reflect that change. Any new certificates for
Restricted Shares shall bear the legends referred to in this Section 4. No
adjustment provided for in this Section 4 shall require the Company to sell or
transfer a fractional share.
     5. Dividends and Voting. If you are the shareholder of record on any record
date for the payment of a dividend on the Restricted Shares, you will be
entitled to receive the dividend when paid, regardless of whether or not the
restrictions imposed by Section 2 have lapsed. If you are the shareholder of
record on any record date for the taking of a vote by the shareholders of the
Company, you will be entitled to vote the Restricted Shares regardless of
whether or not the restrictions imposed by Section 2 hereof have lapsed.
     6. Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

  A.   The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (i) the then outstanding common shares of the Company
(the “Outstanding Common Shares”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection, the following acquisitions shall
not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, or (iii) any acquisition by any
employee benefit plan (or

2



--------------------------------------------------------------------------------



 



      related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or     B.   Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or     C.   Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Common Shares and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 55% of,
respectively, the then outstanding common shares and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Common Shares and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then outstanding common shares of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or     D.   Approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred as a result of any transaction or series of transactions which you, or
any entity in which you are a partner, officer or more than 50% owner, initiate,
if immediately following the transaction or

3



--------------------------------------------------------------------------------



 



series of transactions that would otherwise constitute a Change of Control, you,
either alone or together with other individuals who are directors or executive
officers of the Company immediately prior thereto, beneficially own, directly or
indirectly, more than 10% of the then outstanding common shares of the Company
or the corporation resulting from the transaction or series of transactions, as
applicable, or of the combined voting power of the then outstanding voting
securities of the Company or such resulting corporation.
     7. Miscellaneous. Unless otherwise expressly provided herein, terms defined
in the Plan shall have the same meanings when used in this Agreement. The use of
the masculine gender shall be deemed to include the feminine gender. In the
event of a conflict between this Agreement and the Plan, this Agreement shall
control. This Agreement represents the entire understanding between the parties
on the subject hereof and shall be governed in accordance with Ohio law.

4